EXHIBIT 10.2

HERON LAKE BIOENERGY, LLC


SUBSCRIPTION AGREEMENT
INCLUDING INVESTMENT REPRESENTATIONS






THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into and
made effective on July 31, 2013, by and between Heron Lake BioEnergy, LLC, a
Minnesota limited liability company with its principal executive office located
at 91246 390th Avenue, P.O. Box 198, Heron Lake, Minnesota 56137 (the
“Company”), and Project Viking, L.L.C., a Minnesota limited liability company
(“Subscriber”).


W I T N E S S E T H


In consideration of the mutual promises contained herein, and other good and
valuable consideration, Subscriber hereby agrees, represents and warrants as
follows:
1.    Agreement of Subscription.


a.    Subscriber hereby subscribes to purchase ** 8,075,000 ** Class A capital
units of the Company and ** 15,000,000 ** Class B capital units of the Company
(collectively, the “Units”), which Units quantify membership interests in the
Company, at a purchase price of $0.30 per Unit, upon the terms and conditions as
set forth in this Subscription Agreement, for a Total Purchase Price for the
Units of ** $6,922,500.00 **. All capitalized terms used in this Subscription
Agreement and not otherwise defined herein shall have the meaning ascribed to
such terms in the Company’s Confidential Disclosure Statement dated June 11,
2013, including appendices (the “Disclosure Statement”).


b.    This subscription is irrevocable. The Company will accept this
subscription by having one of its officers countersign this Subscription
Agreement and return a copy of the signature page to you to confirm acceptance.
Upon acceptance, this Subscription Agreement is binding on Subscriber, and the
obligations of Subscriber hereunder are unconditional.
    
c.     Upon the acceptance of this Subscription Agreement, Subscriber agrees to
deliver by wire transfer on the same business day of the acceptance the amount
of the Total Purchase Price for the Units (100% payment is due upon
Subscription). Subscriber agrees that the Units shall be governed by and that
Subscriber is bound by the Company’s Member Control Agreement dated effective
September 23, 2004, as amended August 30, 2011, a copy of which is included in
the Disclosure Statement as Appendix B (the “Member Control Agreement”).
Subscriber acknowledges that Subscriber is a current member of the Company and
therefore has received a copy of the Disclosure Statement including the Member
Control Agreement.


d.    Subscriber acknowledges and agrees that 100% of Subscriber’s purchase
price of the Units constitutes “AT-RISK” capital and will not be placed into any
type of escrow. Immediately following acceptance of this Subscription by the
Company and tender of the payment for the Units, the Company will use such funds
to pay down the Company’s term revolver note with AgStar Financial Services, PCA
(“AgStar”). Subscriber acknowledges that the payment of the proceeds of this
subscription to AgStar is the specified use of the funds from this subscription.








--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





e.    Upon acceptance of this Subscription Agreement and tender of full payment
of the entire subscription amount, the Company will issue the Units to
Subscriber for the Units purchased hereunder and issue a certificate to
Subscriber for the Units purchased hereunder, dated as of the date of such
acceptance and full payment. Subscriber acknowledges and agrees that Subscriber
is bound by the Company’s Articles of Organization, a copy of which is included
in the Disclosure Statement as Appendix A (the “Articles”) and the Member
Control Agreement.
2.    Representations and Warranties of Subscriber.


In consideration of the Company's offer to sell the Units, and in order to
induce the Company to sell and issue the Units to Subscriber, Subscriber hereby
represents and warrants to the Company and its agents as follows:


a.    SEC Reporting Company and Reporting Obligations; Information About the
Company, the Units and the Notes Offering. Subscriber acknowledges that the
Company is a public reporting company under the Securities Exchange Act of 1934,
and that Subscriber has immediate reporting obligations under such Act as a
result of its purchase of the Units hereunder and Subscriber’s ownership of
membership interests in the Company and the number of Units purchased.
Subscriber, or its representative(s), has received, read and understands the
business, financial and operating information, and the risk factors affecting
the Company and its business and the value of the Units being purchased
hereunder, as described in or set forth in the periodic reports and schedules
filed by the Company with the SEC (including all exhibits and financial
statement schedules attached thereto or included therewith), including but not
limited to: (1) FORM 10-K Annual Report filed pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “34’ Act”) for the fiscal year ended
October 31, 2012; (2) FORM 10-Q Quarterly reports under Section 13 or 15(d) of
the Act for the fiscal quarters ended January 31, 2013 and April 30, 2013; (3)
the SCHEDULE 14A Definitive Proxy Statement relating to merger or acquisition
and Additional Definitive Proxy soliciting materials and Rule 14a-12 materials;
and (4) all FORM 8-K reports filed in the past twelve months, including but not
limited to the Form 8-K reports filed in connection with the termination of the
Asset Purchase Agreement entered into with Guardian Energy, the amendments to
the forbearance agreements and related loan agreements between the Company and
AgStar Financial Services, PCA, and the amended and restated loan agreement and
interim subordinated loan agreements entered into on May 17, 2013. In addition,
Subscriber acknowledges it has received the Company’s unaudited, non-public,
financial statements for May 31, 2013 and June 30, 2013 and the 7-month and
8-month periods then ended, by reason of its appointees to the Company’s Board
of Governors. Without limiting the foregoing, Subscriber acknowledges that the
Company has affirmative covenants and payment obligations to AgStar in its loan
agreements with AgStar, and that there are no assurances that the covenants and
payment obligations will be met, that the Company will not violate loan
covenants or payment obligations in the future, or that AgStar will not declare
an event of default and exercise all of their rights and remedies under the loan
agreement if the Company cannot cure any such defaults or violations.


Subscriber acknowledges and represents and warrants to the Company that
Subscriber has received and carefully read: (i) the Company’s Confidential
Disclosure Statement dated June 11, 2013, including appendices; (ii) the form of
Indenture dated as of _______________, 2013 among the Company and U.S. Bank
National Association attached as Appendix E to the Disclosure Statement (the
“Indenture”); (iii) the form of Note to be delivered under and governed by the
Indenture attached as Exhibit A to the Indenture; (iv) the form of Indenture
Subordination Agreement dated effective as of _______________, 2013 by and
between AgStar Financial Services, PCA and U.S. Bank National Association; and
(v) all other information incorporated by reference into the Disclosure
Statement relating to the Company, its business, or the Company’s offering of
its 7.25% Secured Subordinated Notes due 2018 (the “Notes”) pursuant to the
terms

2







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





and conditions of the Disclosure Statement (the “Notes Offering”), as
supplemented in accordance with the Subscription Supplement Agreement referenced
herein. Subscriber acknowledges and understands that the Company will amend the
Notes Offering and require subscribers to the Notes to confirm their
subscription in accordance with the Subscription Supplement Agreement of even
date herewith by and among Subscriber, the Company, and Granite Falls Energy,
LLC (“Subscription Supplement Agreement”).


b.    Access to Information. Subscriber represents that it or its
representatives has been given access to full and complete information regarding
the Company and has had an opportunity to obtain, and has received, any and all
additional information deemed necessary by Subscriber in order to form a
decision regarding an investment in the Company, and Subscriber has utilized
such access to Subscriber’s satisfaction. As a result, Subscriber believes it
has sufficient knowledge about the business, management and financial affairs of
the Company, the Company’s ethanol plant and subsidiaries and the operations
thereof, the planned used of proceeds of this subscription, the terms and
conditions of this Subscription Agreement, the Notes Offering described in the
Disclosure Statement, the planned amendment and confirmation procedures with
respect to the Notes Offering, the Articles and Member Control Agreement, the
terms and conditions of the purchase of Units contemplated hereby, and any other
relevant matters, to make an informed investment decision regarding an
investment in the Company and the purchase of Units contemplated hereby.
.
c.    High Degree of Risk. Subscriber realizes that an investment in the Units
involves a high degree of risk, including, but not limited to, the risks of
receiving no return on the investment and of losing Subscriber's entire
investment in the Company.


d.    Ability to Bear the Risk. Subscriber is able to bear the economic risk of
investment in the Units, including the total loss of such investment.


e.    No Market for Units; Restrictions on Transfer. Subscriber realizes that
(i) there are substantial restrictions on the transfer of the Units, both under
the Securities Act and State Laws, as well as under the Articles and the Member
Control Agreement; (ii) there is not currently, and it is unlikely that in the
future there will exist, a public market for the Units; and (iii) accordingly,
for the above and other reasons, Subscriber may not be able to liquidate an
investment in the Units for an indefinite period. Subscriber realizes that the
Units have not been registered for sale under the Securities Act of 1933, as
amended (the “Securities Act”) or applicable state securities laws (the “State
Laws”). Subscriber acknowledges and agrees that the Units may be sold only
pursuant to registration under the Securities Act and State Laws, or an opinion
of counsel acceptable to the Company that such registration is not required, and
in accordance with the Articles and the Member Control Agreement.


f.    Suitability. Subscriber believes that the investment in the Units is
suitable for the undersigned based upon Subscriber's investment objectives and
financial needs, and Subscriber has adequate means for providing for his, her or
its current financial needs and personal contingencies and has no need for
liquidity of investment with respect to the Units. Subscriber has such knowledge
and experience in financial and business matters that he, she or it is capable
of evaluating the merits and risks of an investment in the Units or Subscriber
has obtained, to the extent Subscriber deems necessary, his, her or its own
professional advice with respect to the risks inherent in the investment in the
Units, and the suitability of the investment in the Units in light of
Subscriber's financial condition and investment needs.


g.    Investment Intent. Subscriber has been advised that the Units are not
being registered under the Securities Act or the relevant State Laws but are
being offered and sold pursuant to exemptions from such laws and that the
Company's reliance upon such exemptions is predicated in part on Subscriber's
representations to it as contained herein. Subscriber represents and warrants
that the Units are being

3







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





purchased for Subscriber's own account and for Subscriber's investment and
without the intention of reselling or redistributing the same, that Subscriber
has made no agreement with others regarding any of the Units and that
Subscriber's financial condition is such that it is not likely that it will be
necessary to dispose of any of the Units in the foreseeable future. Subscriber
is aware that, in the view of the Securities and Exchange Commission, a purchase
of the Units with an intent to resell by reason of any foreseeable specific
contingency or anticipated change in market values, or any change in the
condition of the Company, or in connection with a contemplated liquidation or
settlement of any loan obtained for the acquisition of the Units and for which
the Units were pledged as security, would represent an intent inconsistent with
the representations set forth above. Subscriber further represents and agrees
that if, contrary to the foregoing stated intentions, Subscriber should later
desire to dispose of or transfer any of the Units in any manner, he, she or it
shall not do so without first obtaining the consent of the Company as required
by the Company’s Articles and the Member Control Agreement and (i) the opinion
of counsel satisfactory to the Company that such proposed disposition or
transfer lawfully may be made without the registration of the Units pursuant to
the Securities Act and applicable State Laws, or (ii) such registration (it
being expressly understood that the Company shall not have any obligation to
register such Units for such purpose).


h.    Brokers or Finders. Subscriber has not taken any action that will cause
the Company to incur, directly or indirectly, any liability for brokerage or
finders' fees or agents' commissions or any similar charges in connection with
this Subscription Agreement.


i.    Tax Liability. Subscriber has reviewed with Subscriber's own tax advisors
the tax consequences of this investment and the transactions contemplated by
this Subscription Agreement, and has and will rely solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Subscriber understands that Subscriber (and not the Company) shall be
responsible for Subscriber's own tax liability that may arise as a result of
this investment or the transactions contemplated by this Subscription Agreement.


j.    Residency. Subscriber specifically represents and warrants to the Company
that Subscriber is a resident of the State of Minnesota (please complete) and is
not a resident of any other State.


Please check one indicating the basis for Subscriber’s residency:


 
Subscriber is an individual that has, at the time of the offer and sale to him
or her, his or her principal residence in Minnesota.
 X
Subscriber is a corporation, partnership, trust or other form of business
organization that has, at the time of the offer and sale to it, its principal
office within Minnesota.
 
Subscriber is a corporation, partnership, trust or other form of business
organization that is organized for the specific purpose of acquiring Units and
all of the beneficial owners of that organization are residents of the State of
Minnesota.



STOP:  Subscriber must be a resident of the State of Minnesota in order to be
eligible to subscribe for Units. If Subscriber is not a resident of Minnesota or
is a resident of another State, Subscriber may not subscribe for Units.

4







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





3.    Accredited Status.
    
SECTION 3 IS REQUIRED IN CONNECTION WITH THE EXEMPTIONS FROM THE SECURITIES ACT
AND STATE LAWS BEING RELIED ON BY THE COMPANY WITH RESPECT TO THE OFFER AND SALE
OF THE UNITS. SUBJECT TO SECURITIES LAWS REQUIREMENTS, ALL FINANCIAL INFORMATION
IN SECTION 3 WILL BE KEPT CONFIDENTIAL, AND WILL BE REVIEWED ONLY BY THE COMPANY
AND ITS COUNSEL, EXCEPT AS DISCLOSURE MAY BE REQUIRED OR COMPELLED UNDER
APPLICABLE SECURITIES LAWS. The undersigned agrees to furnish any additional
information that the Company or its counsel deems reasonably necessary in order
to verify the responses set forth below.


Subscriber represents and warrants as follows (EACH SUBSCRIBER MUST COMPLETE.
PLEASE CHECK ALL THAT APPLY – YOU MUST BE AN ACCREDITED INVESTOR TO PURCHASE THE
NOTE):


INDIVIDUALS


______
(a)    Subscriber (hereinafter in this Section 3, “the undersigned”) is an
individual with a net worth, or a joint net worth together with his or her
spouse, in excess of $1,000,000. (In calculating net worth, the persons primary
residence shall not be included as an asset, and indebtedness that is secured by
the person’s primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of the securities, shall not be
included as a liability, except that if the amount of such indebtedness
outstanding at the time of sale of securities exceeds the amount outstanding 60
days before such time, other than as a result of acquisition of the primary
residence, the amount of such excess shall be included as a liability.
Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability. You may include equity in personal
property and real estate, excluding your primary residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate,
excluding your primary residence, should be based on the fair market value of
such property minus debt secured by such property.)



______
(b)    The undersigned is an individual that had an individual income in excess
of $200,000 in each of the prior two years and reasonably expects an income in
excess of $200,000 in the current year.



______
(c)    The undersigned is an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.



______
(d)    The undersigned is a director or executive officer or general partner (or
its equivalent) of the Company.



ENTITIES


_____
(e)    The undersigned, if other than an individual, is an entity all of whose
equity owners meet one of the tests set forth in (a) through (d) above. (If
relying on this category alone, each equity owner must complete a separate copy
of this Subscription Agreement.)




5







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





x
(f)    The undersigned is an entity, and is an "Accredited Investor" as defined
in Rule 501(a) of Regulation D under the Securities Act. This representation is
based on the following (check one or more, as applicable):



_____
(i)    The undersigned (or, in the case of a trust, the undersigned trustee) is
a bank or savings and loan association as defined in Sections 3(a)(2) and
3(a)(5)(A), respectively, of the Securities Act acting either in its individual
or fiduciary capacity.



_____
(ii)    The undersigned is an insurance company as defined in Section 2(13) of
the Securities Act.



_____
(iii)    The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development Company as defined in
Section 2(a)(48) of that Act.



_____
(iv)    The undersigned is a Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958.



_____
(v)    The undersigned is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974 and either (check one or
more, as applicable):



_____
(aa)    the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance Company, or registered investment adviser; or



_____
(bb)    the employee benefit plan has total assets in excess of $5,000,000; or



_____
(cc)    the plan is a self‑directed plan with investment decisions made solely
by persons who are "Accredited Investors" as defined under the Securities Act.



_____
(vi)    The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.



x
(vii)    The undersigned has total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring securities of the Company and is
one or more of the following (check one or more, as appropriate):



_____
(aa)    an organization described in Section 501(c)(3) of the Internal Revenue
Code; or



x
(bb)    a corporation or limited liability company; or



_____
(cc)    a Massachusetts or similar business trust; or



_____
(dd)    a partnership.




6







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





_____
(viii)    The undersigned is a trust with total assets exceeding $5,000,000,
which was not formed for the specific purpose of acquiring securities of the
Company and whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the investment in the Units.

4.    Entities.


If Subscriber is an entity, the individual signing on behalf of such entity and
the entity jointly and severally agree and certify that:


a.    if entity is accredited solely by reason of the category described in
Section 3(f)(vii) or (viii) above, then the undersigned entity was not organized
for the specific purpose of acquiring the Units; and


b.    this Subscription Agreement has been duly authorized by all necessary
action on the part of the undersigned entity, has been duly executed by an
authorized officer or representative of the undersigned entity, and each is a
legal, valid, and binding obligation of the undersigned entity enforceable in
accordance with its terms.
5.    Relationship to Brokerage Firms.


(Please answer the following questions by checking the appropriate response.)


a.    _____YES x NO: Are you a director, officer, partner, branch manager,
registered representative, employee, shareholder of, or similarly related to or
employed by a brokerage firm?


b.    _____YES x NO: Is your spouse, father, mother, father‑in‑law,
mother‑in‑law, or any of your brothers, sisters, brothers‑in‑law, sisters‑in‑law
or children, or any relative which you support, a director, officer, partner,
branch manager, registered representative, employee, shareholder of, or
similarly related to or engaged by, a brokerage firm?


c.    _____YES x NO: Does Subscriber own voting securities of any brokerage
firm?


d.    _____YES x NO: If the undersigned is an entity, is any director, officer,
partner or 5% owner of the undersigned also a director, officer, partner, branch
manager, registered representative, employee, shareholder of, or similarly
related to or employed by, a brokerage firm?


e.    If the answer to any of the above items is "YES", please supply details
below: ________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
6.
Securities Law Exemptions.

Subscriber acknowledges that the offer and sale of the Units has not been
registered under the Securities Act, or any state securities laws and that
the Company will offer and sell the Units and the Units will be issued to
Subscriber in reliance on exemptions from the registration requirements of the
Securities Act and exemptions under applicable state securities laws and in
reliance on the representations, warranties and agreements made by Subscriber
herein. Without limiting the foregoing, the Units were offered and sold

7







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





in reliance on exemptions from federal and state securities laws including
without limitation section 4(2) of the Securities Act covering nonpublic offers
and sales and section 3(a)(11) and Rule 147 of the Securities Act covering
intrastate offers and sales of securities. Accordingly, Subscriber agrees not to
sell, pledge, distribute, offer for sale, transfer or otherwise dispose of the
Units in the absence of: (i) an effective registration statement under the
Securities Act as to the Units and registration or qualification of the Units
under any applicable federal or state securities laws then in effect; or (ii) an
opinion of counsel, satisfactory to the Company, that such registration and
qualification are not required. Additionally, the Units may be sold or
transferred only to persons resident of the State of Minnesota during the period
in which the Notes are being offered and sold by the Company and for a period of
nine months from the date of last sale by the Company of such securities.
7.    Restrictive Legend.


In addition to the restrictions to transfer of the Units contained in the
Articles and Member Control Agreement, and any corresponding restrictive legends
required thereunder, Subscriber also agrees that the Company shall place a
restrictive legend on any statement of interest prepared by the Company with
respect to the Units containing substantially the following language:


The securities represented by this Statement of Interest have not been
registered under the Securities Act of 1933, as amended (the “Act”) or under
applicable state securities laws and are also subject to a Subscription
Agreement. The securities may not be sold, transferred or pledged in the absence
of such registration, unless pursuant to an exemption from the registration
requirements of the Act and applicable state securities laws. The Company
reserves the right to require an opinion of counsel satisfactory to it before
effecting any transfer of the securities. Without limiting the foregoing, the
Units were offered and sold in reliance on section 4(2) of the Act and section
3(a)(11) and Rule 147 of the Act covering intrastate offers and sales of
securities. Accordingly, the Units may be sold or transferred only to persons
resident of the State of Minnesota during the period in which the Notes are
being offered and sold by the Company and for a period of nine months from the
date of last sale by the Company of such securities.
8.    Miscellaneous.


a.    Survival of Representations and Warranties; Indemnification. Subscriber
understands the meaning and legal consequences of the agreements,
representations and warranties contained herein, agrees that such agreements,
representations and warranties shall survive and remain in full force and effect
after the execution hereof and payment for the Units, and further agrees to
indemnify and hold harmless the Company and each current and future employee,
agent and member of the Company from and against any and all loss, damage or
liability due to, or arising out of, a breach of any agreement, representation
or warranty of the undersigned contained herein.
b.    No Assignment or Revocation; Binding Effect. Neither this Subscription
Agreement, nor any interest herein, shall be assignable by Subscriber without
prior written consent of the Company. Subscriber hereby acknowledges and agrees
that Subscriber is not entitled to cancel, terminate or revoke this Subscription
Agreement and that it shall survive the death, incapacity, dissolution or
bankruptcy of Subscriber. The provisions of this Subscription Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective heirs, legal representatives, successors and assigns.
c.    Choice of Law. This Subscription Agreement shall be construed and
interpreted in accordance with Minnesota law, without regard to its choice of
law or conflicts of law provisions.

8







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





9.    Representations and Warranties of the Company.
In consideration of Subscriber’s agreement to purchase the Units, the Company
represents and warrants to Subscriber as follows:
a.    Existence. The Company is a duly organized and validly existing limited
liability company under the laws of the State of Minnesota.
b.    Good Standing. The Company is in good standing under the laws of the State
of Minnesota and there are no proceedings or actions pending to limit or impair
any of its powers, rights, privileges, or to dissolve it.
c.    Due Authorization and Approval. The execution, delivery and performance of
this Subscription Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by proper corporate action of the
Company and do not contravene the Articles or Member Control Agreement or
contractual restriction binding on or affecting the Company.
d.    Class B Units. Neither the Company nor its Board of Governors has
increased the minimum ownership requirements of or placed other membership
restrictions on the holders of Class B Units. The Class B Units issued pursuant
to this Subscription Agreement are identical to the Company’s Class A Units with
respect to all rights and privileges.
e.    Units. Upon receipt of full payment for the Units, the Units shall be duly
authorized, fully-paid, validly issued and non-assessable Units of the Company.
10.    Additional Agreements.
a.    Subscription Supplement Agreement; Voting Agreement to Waive Purchase
Option. As a material part of the consideration for each party to enter into and
accept this Subscription Agreement, the parties acknowledge that they have
entered into the Subscription Supplement Agreement and the Voting Agreement to
Waive Purchase Option contemporaneously with this Subscription Agreement, and
all respective representations, warranties, agreements and covenants of the
parties thereunder shall be in addition to, and not limited by, superseded, or
replaced by, the representations, warranties, agreements and covenants of the
parties hereunder.




    * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * *

9







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





SIGNATURE




/s/ Ron Fagen                                                
Subscriber (Signature)
Subscriber (Signature, if more than one investor)





Project Viking, LLC                                            
Print Name of Subscriber
Print Name of Subscriber (If more than one investor)





/s/ Ron Fagen, President & Managing Member
Name and Title of Signatory (for entities)


Address:




501 W. Highway 212                




P.O. Box 159                    




Granite Falls, MN 56241            


NOTE: Please be certain to complete the Subscriber Information Page attached
hereto and, if Subscriber is an entity, the attached Certificate of Signatory.


ACCEPTANCE OF SUBSCRIPTION AND AGREEMENT TO TERMS


The Company hereby accepts the subscription evidenced by this Subscription
Agreement including Investment Representations, effective as of July 31, 2013.




HERON LAKE BIOENERGY, LLC






By: /s/ Robert Ferguson                    
Its: CEO                          
                





10







--------------------------------------------------------------------------------

EXHIBIT 10.2

SUBSCRIBER INFORMATION


                        




Project Viking LLC                                            
(Please print name(s) in which the Note is to be issued)




25-1922419                        ________________________________
Taxpayer I.D. No.                    Taxpayer I.D. No.
(If more than one investor)




501 W. Hwy 212 – P.O. Box 159                                
Address


City: Granite Falls         State: MN         Zip Code:56241            




Telephone Number: (320) 564-3324                                




Name of Authorized Representative (if other than individual): Ron or Diane
Fagen            






Form of Ownership: (check one)




__________ Individual Ownership             Tenants in Common


__________ Joint Tenants (JTWROS)             Corporation


x Limited Liability Company             Trust (Signature and title pages of
Trust
Agreement and all amendments must
be enclosed)
Trustee Name:                 
Trust Date:                 


Other: Provide information below.
                                                
                                                
                                                


 







--------------------------------------------------------------------------------

HERON LAKE BIOENERGY, LLC
JULY 31, 2013

PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT





CERTIFICATE OF SIGNATORY




(To be completed if Units are being subscribed for by an Entity)








I, Ron Fagen                , am the President & Managing Member      of Project
Viking, LLC                                     (the "Entity").
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of this Subscription Agreement and to purchase and hold the
Units pursuant to the terms of this Subscription Agreement and the Company’s
Articles and the Member Control Agreement, and to act on behalf of the Entity
with respect to any actions or consents of the Entity required thereunder or
this Subscription Agreement. I further certify that this Subscription Agreement
and such actions or consents been duly and validly executed on behalf of the
Entity and each constitutes a legal and binding obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand hereto effective July 31            ,
2013.


/s/ Roland J. Fagen                    
(Signature)




President & Managing Member            
(Title)




Roland J. Fagen                    
(Please Print Name)



12





